Citation Nr: 1518931	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  10-36 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than May 29, 2008, for the assignment of a 40 percent rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to December 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  


FINDINGS OF FACT

1.  The Veteran raised the matter of entitlement to an effective date earlier than May 29, 2008, for the award of a 40 percent evaluation for bilateral hearing loss with the RO in September 2008.

2.  The matter of an earlier effective date for the increased rating was adjudicated by the Board as part of a claim for an increased initial rating for bilateral hearing loss in November 2008.  The Veteran did not appeal the decision to the United States Court of Appeal for Veterans Claims and has not claimed clear and unmistakable error in or filed a motion for reconsideration of the November 2008 Board decision. 


CONCLUSION OF LAW

1.  The Board's November 2008 rating decision that continued an effective date of May 29, 2008, for the award of a 40 percent rating for a bilateral hearing loss disability is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2014).

2.  The claim for entitlement to an effective date prior to May 29, 2008, for the award of a 40 percent rating for bilateral hearing loss lacks legal merit.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated April 2003 and April 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled with regard to the evidence relevant to awarding an earlier effective date in this claim.  Moreover, the Board observes that in light of the findings below, there is no reasonable possibility that any additional development would aid the Veteran's claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of the appeal for an increased initial rating for bilateral hearing loss, the RO granted an increased rating to 40 percent for bilateral hearing loss from May 29, 2008, in a June 2008 rating decision.  The Board acknowledges the Veteran's response to the June 2008 rating decision and his indication that he desired an earlier effective date for that higher rating.  However, as his claim for an increased rating was still on appeal and his statement is essentially that he desired an increased rating prior to May 29, 2009, the Board considered the effective date issue as part of the staged ratings assigned during the respective appeal periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999)

The evidence in the file shows that a November 2008 Board decision denied an increased initial rating for bilateral hearing loss rated 10 percent from March 31, 2004, and 40 percent from May 29, 2008.  Therefore, that decision specifically considered entitlement to a higher rating prior to May 29, 2008.  VA Form 4597, Board of Veterans' Appeals Notice, was attached to that decision.  Neither the Veteran nor representative filed a motion for reconsideration or motion for revision based on clear and unmistakable error with the Board or a notice of appeal to the United States Court of Appeals for Veterans Claims.  Therefore, the Board's November 2008 decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

There is no basis in law for a freestanding earlier effective date claim in matters that have already been addressed in a final Board decision which already specifically considered entitlement to a higher rating earlier than the effective date assigned.  Rather, when a decision is final, only a request for a revision based on clear and unmistakable error could result in the assignment of earlier effective dates.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In this case, the Board is statutorily barred from revisiting the findings in the November 2008 Board decision, and any attempt to collaterally attack that decision must be addressed in motion based on clear and unmistakable error.  Consequently, the Board concludes that the attempt to overcome finality of the Board's November 2008 rating decision in raising a freestanding claim for entitlement to an earlier effective date must be dismissed.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).


ORDER

The claim of entitlement to an effective date earlier than March 29, 2008, for the assignment of a 40 percent rating for bilateral hearing loss disability is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


